 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                                      EASTERN DISTRICT OF CALIFORNIA

10

11   DENISE BARAN,                                          ) Case No. 2:17-cv-02606 WBS DB
                                                            )
12                     Plaintiffs,                          ) ORDER SETTING SETTLEMENT
                                                              CONFERENCE
             vs.                                            )
13
                                                            )
14   THE NORTHWESTERN MUTUAL LIFE                           )
     INSURANCE COMPANY, et al.,                             )
15                                                          )
                       Defendants.                          )
16                                                          )
17

18           This matter for a settlement conference on December 13, 2018 at 9:30 a.m. In addition, the

19   Court ORDERS:

20           1.       Unless otherwise permitted in advance by the Court, the attorneys who will try the

21   case SHALL appear at the Settlement Conference with the parties and the person or persons having

22   full authority to negotiate and settle the case on any reasonable terms1discussed at the conference.

23           2.       Consideration of settlement is a serious matter that requires preparation prior to the

24   settlement conference. Set forth below are the procedures the Court will employ, absent good cause,

25   in conducting the conference.

26
             1
27              Insurance carriers, business organizations, and governmental bodies or agencies whose settlement agreements are
     subject to approval by legislative bodies, executive committees, boards of directors or the like may be represented by a
     person whose recommendations about settlement are relied upon by the ultimate decision makers.
28
                                                                1
 1                     a.       No later than November 30, 2018, the plaintiff SHALL submit to the defendant

 2   via fax or e-mail, a written itemization of damages and a meaningful2 settlement demand which includes

 3   a brief explanation of why such a settlement is appropriate. Thereafter, no later than December 6,

 4   2018, the defendant SHALL respond via fax or e-mail, with an acceptance of the offer or with a

 5   meaningful counteroffer, which includes a brief explanation of why such a settlement is appropriate. If

 6   it appears productive, the parties SHALL continue to exchange offers until settlement is achieved or it

 7   appears settlement cannot be achieved absent the Court’s assistance.

 8            If settlement is not achieved through this exchange, each party SHALL attach copies of their

 9   settlement offers to their Confidential Settlement Conference Statement, as described below. Copies of

10   these documents shall not be filed on the court docket.

11                     b.       No later than December 10, 2018, the parties shall submit by e-mail to

12   JLTOrders@caed.uscourts.gov, a confidential settlement conference statement. The statement should

13   not be filed with the Clerk of the Court and need not be served on any other party. The parties may

14   file a Notice of Lodging of Settlement Conference Statement. Each statement shall be clearly marked

15   “confidential” with the date and time of the Settlement Conference indicated prominently thereon.

16                     c.       The confidential settlement conference statement shall include the following:

17                              1.       A brief statement of the facts of the case.

18                              2.       A brief statement of the claims and defenses, i.e., statutory or other
19                                       grounds upon which the claims are founded; a forthright evaluation of the

20                                       parties' likelihood of prevailing on the claims and defenses; and a

21                                       description of the major issues in dispute.

22                              3.       A summary of the proceedings to date.

23                              4.       An estimate of the cost and time to be expended for further discovery,

24                                       pretrial and trial.

25                              5.       The relief sought.

26            2
                “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the other party.
     “Meaningful” does not include an offer which the offering party knows will not be acceptable to the opponent. If, however,
27   the offering party is only willing to offer a settlement which it knows the other party will not accept, this should trigger a
     recognition the case is not in a settlement posture and the parties should confer about continuing the settlement conference
     via stipulation.
28
                                                                  2
 1                       6.   The party's position on settlement, including present demands and offers

 2                            and a history of past settlement discussions, offers and demands.

 3
     IT IS SO ORDERED.
 4

 5     Dated:   November 24, 2018                        /s/ Jennifer L. Thurston
                                                 UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                  3
